           Case 1:19-cr-00131-PAE Document 476 Filed 09/21/20 Page 1 of 1

                                Law Offices of Ezra Spilke

                                                                    1825 Foster Avenue, Suite 1K
                                                                       Brooklyn, New York 11230
                                                                                t: (718) 783-3682
                                                                          e: ezra@spilkelaw.com
                                                                              www.spilkelaw.com

                                                           September 21, 2020
  BY ECF
  The Honorable Paul A. Engelmayer
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

  Re:    United States v. Randall et al., No. 19 Cr. 131 (PAE)

  Dear Judge Engelmayer:

         We write to respectfully request a schedule for the parties to file
  supplemental motions in limine. The parties jointly propose filing their opening
  briefs on September 25, 2020, with oppositions due on October 2, 2020. We
  understand that a reply briefs are not invited, but, in light of the somewhat
  expedited schedule, we respectfully request the right to file them within a
  reasonable time after the filing of opposition briefs.

                                                    Respectfully submitted,



                                                    /s/ Ezra Spilke
                                                    Susan G. Kellman
                                                    Ezra Spilke
                                                    Counsel for Carl Andrews
  Cc:    All counsel of record by ECF



GRANTED. Reply briefs, if a party believes a reply necessary, are due October 7,
2020 and are limited to 5 pages in length. The Clerk of Court is requested to
terminate the motion at Dkt. No. 475.
                                            9/21/2020

                             SO ORDERED.

                                               
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
